1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARICA ELAINE VALENCIA,          )                  Case No.: 1:19-cv-0758- JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                  FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                  (Doc. 13)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On January 17, 2020, the parties stipulated for Plaintiff to have an extension of thirty days to
18   file an opening brief. (Doc. 13 at 1-2) Notably, the Scheduling Order permits a single thirty-day
19   extension by the stipulation of parties (Doc. 6-1 at 3), and this is the first extension requested by either
20   party. Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED nunc pro tunc; and
22          2.      Plaintiff SHALL file an opening brief no later than February 26, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     January 30, 2020                              /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
